Citation Nr: 1504096	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection a pelvic disability.

3.  Entitlement to service connection for a gastrointestinal disability.

4.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

5.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.  

6.  Entitlement to an initial rating in excess of 30 percent and in excess of 50 percent from January 1, 2012 for an acquired psychiatric disability.

7.  Entitlement to an initial rating in excess of 10 percent for chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion and degenerative changes; and in excess of 20 percent from December 29, 2009 for chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion, degenerative changes, sacroiliac joint sclerosis and degenerative changes.

8.  Entitlement to an initial rating in excess of 10 percent for chronic myofascial pain and degenerative changes of the cervical spine.  

9.  Entitlement to an initial rating in excess of 10 percent for brachial neuralgia of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 2004 to August 2004 and on active duty from July 2007 to September 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction is currently with the RO in Des Moines, Iowa.

The Board notes that the Veteran has been granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities effective February 17, 2012.

In November 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide the Veteran with VCAA notice, obtain additional records, and afford the Veteran VA medical examinations.  The action specified in the November 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
In an August 2014 rating decision, the Appeals Management Center granted entitlement to service connection for a right shoulder disability, a right hip disability, and herpes simplex.  As this constitutes a full grant and the Board can find no evidence that the Veteran has appealed the initial disability evaluation or effective date, the Board no longer has jurisdiction over these issues.

The issues of entitlement to service connection for a pelvic disability and a left hip disability, as well as entitlement to increased disability evaluations for service connected right and left knee, cervical and lumbar spine disabilities, and right brachial neuralgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's GERD did not have onset in service and was not caused or permanently aggravated by her active military service.  

2.  Prior to May 2011, the Veteran's service connected anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as, for example: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, nightmares, increased anger and mild memory loss.  However, it did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 


3.  As of May 2011, the Veteran's anxiety disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) and difficulty in adapting to stressful circumstances (including work or a work-like setting)


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014). 

2.  The criteria for entitlement to an initial rating of 50 percent for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9413 (2014).

3.  The criteria for a disability rating of 70 percent, but no greater, for an acquired psychiatric disability have been met from May 1, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9413 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2014).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Veteran is seeking entitlement to service connection for a gastrointestinal disability, diagnosed as gastroesophageal reflux disease (GERD).  

The Veteran concedes that she was first diagnosed with GERD in 2005, between her periods of active service; however, she has argued that the stress of her deployment in 2007 permanently aggravated her condition.  

The Board notes that the record does not appear to contain an entrance examination for the Veteran's second period of active duty service in 2007.  Absent an entrance examination, neither the presumption of soundness (if free of disability upon entry) nor presumption of aggravation (if a disability is noted on the entrance examination upon entry) is for application. See Smith v. Shinseki, 24 Vet.App. 40, 45 (2010) ("In the absence of [an entry] examination, there is no basis from which to determine whether the claimant was [sound at entry]."); Crowe v. Brown, 7 Vet.App. 238, 245 (1994) (presumption of soundness "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").  Even assuming, however, that the presumption of soundness was for application, the finding that a disability preexisted service does not give rise to a presumption of aggravation. It is well settled that the presumption of aggravation applies only in circumstances where a preexisting disorder was noted upon entry to service, a factor not extant in this instance. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004) (presumption of aggravation applies "if a preexisting disorder is noted upon entry into service"); Gilbert v. Shinseki, 26 Vet.App. 48, 53 (2012) ("[T]here is no presumption of aggravation following application of the presumption of soundness.").  Hence, the burden falls on the appellant to show that her disability was aggravated during that period of service by establishing that her preexisting condition worsened in service and that such worsening was beyond the natural progression of the disease. See Wagner, 370 F.3d at 1096; 

The Veterans service treatment records from 2007-2008 reflect that she was suffered from and was treated for GERD.  At an August 2014 VA examination, the Veteran complained of daily heartburn symptoms and epigastric discomfort without nausea and vomiting.  She denied any stomach or duodenal surgeries or hospitalizations for treatment of any stomach or duodenal pathology, including GERD.  She has not required any further GI specialty consult for treatment of her GERD symptoms since leaving the military.  The Veteran is currently prescribed pantoprazole NA 40 mg for reduction of stomach acid.  She also states she takes occasional OTC antacids or Gas X.  A primary care visit from June 2014 described the Veteran's GERD as stable.  

The examiner opined that the Veteran's preexisting GERD was less likely than not permanently aggravated beyond its natural progression during the Veteran's second tour of duty in 2007-2008.  The examiner noted that the Veteran was diagnosed with GERD in 2005 and was prescribed medications for treatment.
The examiner noted that the Veteran was treated several times in April 2008 for apparent aggravation of GERD symptoms (heartburn and epigastric pain), during which Nexium was increased and then discontinued, and treatment with omeprazole was initiated.  She observed that the Veteran has remained on medication (pantoprazole) since leaving the military service and that at her last primary care visit on June 23, 2014, she reported that her GERD was stable.  Thus, the examiner opined that this was less likely than not a permanent aggravation of the Veteran's GERD as her condition is currently stable and she has not needed additional GI consults or procedures, surgeries, or hospitalizations for her GERD since leaving the military.

While the Veteran herself has asserted that her gastrointestinal disability permanently worsened during her active military service, she has not demonstrated that she has any medical knowledge or training in evaluating such conditions.  In other words, she is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's GERD was permanently aggravated by her active military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of her current disability is not competent evidence and is entitled to low probative weight.  While the Board has considered the Veteran's subjective complaints, it gives greater weight to the objective medical evidence and the opinion of the August 2014 VA examiner.  

Based on the above evidence, the Board finds that entitlement to service connection for a gastrointestinal disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Acquired Psychiatric Disability

The Veteran has been granted entitlement to service connection for an acquired psychiatric disability, initially diagnosed as a specific phobia and later as an anxiety disorder, effective September 18, 2008.  An initial 30 percent evaluation was assigned.  From November 1, 2011 through January 1, 2012, the Veteran was assigned a temporary total (100 percent) evaluation for a period of inpatient psychiatric treatment.  From January 1, 2012, the Veteran has been assigned a 50 percent evaluation for her acquired psychiatric disability.  The Veteran has not challenged the assignment of the temporary total evaluation, but is seeking a higher disability rating for all other periods on appeal.  

The Veteran's service connected acquired psychiatric disability is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2014).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014). 

In September 2008, the Veteran was afforded an initial VA examination.  She complained of anxiety, which becomes acute when she is a passenger in a vehicle, as well as chronic sleep problems.  She denied any other significant psychiatric symptoms.  She described good family relationships and good friendships.  She was working on her college degree.  

The Veteran was appropriately groomed.  Speech was normal in rate, tone, and volume.  Her thoughts were well organized and goal directed, with no evidence of thought disorder.  Her mood appeared euthymic, with full and appropriate affect.  Cognition was not formally screened, but appeared grossly intact.  She was diagnosed with a specific phobia and assigned a GAF score of 70.  

In November 2009, the Veteran reported that she has heightened anxiety and sleep disturbances and checks windows/door for intruders and electrical appliance cords for fire hazard several times per night.  She recently filed a claim for PTSD and had difficulty with intrusive memoires after documenting her military sexual trauma.

In December 2009, a statement from T.H. was received by VA.  T.H. testified that the Veteran will jump in her sleep, cry, wake up in a panic, yell, sweat, and get out of bed all the time to check her house to see if the doors and windows are closed and locked.  She also observed that the Veteran is more reserved and withdrawn since her active service.  

The Veteran was afforded another VA examination in January 2010.  At that time, the Veteran reported symptoms including poor sleep, nightmares, compulsive checking for safety issues around her home, short temper, and withdrawal.  She reported a good relationship with her parents and siblings and described her family as generally a happy one.  She also reported having several close friends which she sees every few weeks.  While she was not highly engaged with them, she reported that they enjoy each other's company and have a good time when they get together.  The Veteran also reported that she gets along with her coworkers.  Hobbies include watching movies and working on puzzles.  The Veteran reported that she lives independently and is capable of performing all activities of daily living.  She has been employed since June 2009.  

The Veteran was characterized as pleasant and cooperative and described herself as "very happy."  Speech was spontaneous and logical.  There was no evidence
of hallucinations or delusions, and nothing odd or bizarre in her presentation.  She denied homicidal or suicidal ideations.  She was diagnosed with anxiety disorder with elements of PTSD and assigned a GAF score of 65.  

At a VA Mental Health Intake Assessment in January 2010, the Veteran reported a history of traumatic event in service, including sexual assault.  She described symptoms of nightmares, intrusive thoughts, anxiety, shortness of breath, chest pains, palpitations, fear of men, emotional detachment/numbness, insomnia, compulsive behavior, exaggerated startle response, and hypervigilance.  However, the Veteran denied suicidal or homicidal ideations or auditory or visual hallucinations.  She also reported that she has close ties with her family and enjoys her job.  

The Veteran was characterized as friendly, pleasant, and cooperative, with a euthymic mood and appropriate affect.  Speech was fluent, with normal rate, tone, and volume.  Thought processes appeared logical and goal directed.  No memory impairment was noted.  Judgment and insight were intact.  She was diagnosed with anxiety disorder, rule out PTSD, and assigned a GAF score of 60.  

In March 2010, VA treatment records show that the Veteran complained of sleep issues, anger issues, muscle fatigue/pain, memory loss, emotional/mood changes, lack of initiative in daily activities, bruxism, avoidance, checking/rechecking security of doors/windows, checking overall safety house, poor attention span, and tics when fatigued.  She reported she is still experiencing nightmares due to military trauma, as well as problems with anxiety.  She described shortness of breath, chest pains, and palpitations associated with this anxiety.  The Veteran complained of feeling "numb" and emotionally detached.  She also described difficulty falling and staying asleep-partly due to physical pain, but mostly due to nightmares.  She is hypervigilant and easily startled.  She was also concerned by her lack of appetite and subsequent weight loss.  She denied suicidal or homicidal ideations and auditory or visual hallucinations.

In an April 2010 statement submitted to VA, the Veteran complained of symptoms including nightmares, anger and impaired impulse control, muscle fatigue and pain, memory loss and poor concentration, emotional lability/mood swings, lethargy that interferes with her ability to perform activities of daily living, substance abuse, social isolation, flashbacks, hypervigilance, and exaggerated startle response.  

At a May 2010 VA Mental Health appointment, the Veteran reported good improvement with Remeron, but complained of feeling "overly angry".

In June 2010, a friend of the Veteran, S.M., submitted a statement in which she stated that she had observed a change in the Veteran's personality following her deployment.  She also reported that the Veteran suffers from sleep disturbances and nightmares, compulsively checks around the house, is anxious, jittery, and hypervigilant, and suffers from angry outbursts.  

A September 2010 VA Mental Health Assessment noted that the Veteran described symptoms flashbacks, intrusive thoughts, nightmares, exaggerated startle response, hypervigilance, night sweats, panic attacks, isolation, trust issues, avoidance, anger,  and depression related to traumatic events during her active military service.  The Veteran was diagnosed with PTSD and assigned a GAF score of 58.  

In October 2010, the Veteran reported that her symptoms were stable, with continuing sleep difficulties.

At a November 2010 VA Mental Health appointment, the Veteran reported that her mood remains stable and she is experiencing a slight decrease in PTSD symptoms.

In December 2010, the Veteran reported being relatively stable on Remeron.  She was eating well and eating healthy.  She described symptoms of anxiety and reported that it is accompanied with obsessions and compulsions where she has to check the doors, vents, and outlets every night at least 3 times.  She also reported that she avoids going to large stores for grocery shopping, as she is easily angered and frustrated by people being slow.  She also has fears of being in the crowds that might relate to her MST.  She feels safe at home and with family.  She also reported that riding as a passenger in the car can make her anxious.  Sleep is disrupted.  She denied any psychotic symptoms or suicidal or homicidal ideations.  She drinks 1-2 beers on weekend, is a non smoker, and denied using illicit drugs.  The Veteran was casually dressed and well groomed.  She maintained good eye contact and rapport.  Her speech had normal volume, rate, and pattern.  Affect was anxious.  Thought processes indicative of obsessional psychopathology with compulsions, as reported, but no hallucinations or delusions.  Insight and judgment were limited.

At a May 2011 VA Outpatient Psychiatry appointment, the Veteran reported difficulty sleeping.  She stated that she will awaken abruptly in a sweat.  She cannot recall if she was dreaming; however, she will get up and check the house and perimeters.  She also reported that she is having instances of seeing dead people. These are not people that she knows, rather they are strangers.  She also complained of extreme anxiety and obsessive thoughts throughout the day.  She reported that she feels like she is going crazy and wants help.

Later in May 2011, the Veteran was seen by her VA Mental Health treatment providers with complaints of worsening anxiety and insomnia.  She brought with her a friend that has been staying with her for the past few weeks who reported that the Veteran does not sleep and that she will awaken abruptly and speak "nonsense."  The Veteran also complained of poor appetite, weight loss, hyper-arousal, anxiety, and worry.  She denied suicidal or homicidal ideation or audio-visual hallucinations or delusion.  She did start taking the sertraline as well as Seroquel, and stated that she will sleep about 6-7 hours on the Seroquel, but does not feel rested.  
The Veteran was alert and oriented, with euthymic mood and congruent affect.  She had good eye contact and was cooperative.  Her voice had normal rate, rhythm, and volume.  Hygiene and grooming were good.  The Veteran's thought processes were linear and thought content appropriate to topic with no psychosis evidenced.  Memory and cognition appeared intact.  

At a follow-up appointment a few days later, the Veteran reported that the clonazepam 0 5 mg night allowed her to sleep, alleviated her anxiety, and provided much relief.  Her friend was also present with her at this appointment agreed and stated that the Veteran slept over 10 hours and actually looked refreshed.  She stated that they were able to work out together as well, which is something that they had not been able to do in weeks.

In July 2011, the Veteran complained that her condition was worsening, and that she had difficulty eating, sleeping, and concentrating.  She complained of fatigue, lethargy, and loss of interest in social activities.  In July 2011, Dr. G.N. requested that the Veteran be granted medical leave of 14-30 days to treat her acquired psychiatric disability.

In November 2011, the Veteran was hospitalized for treatment for her acquired psychiatric disability and substance abuse.

In June 2012, the Veteran was afforded another VA examination.  At that time, the Veteran complained of poor concentration, nightmares, flashbacks, and decreased sleep.  She also admitted to significant irritability, hypervigilance, and exaggerated startle response.  She described her mood as somewhat depressed, with a poor appetite, but she denied suicidal ideation or auditory, visual, or olfactory hallucinations.  She had been prescribed mirtazpine which improves appetite, but provides little relief of other symptoms.  At the time of the examination, the Veteran was not working because she claimed the stress of employment was too much for her and that her psychiatric problems prevented her from working.  She was residing with her girlfriend.  She described their relationship as "difficult", but reported being close to her girlfriend's son.  She also described a strong relationship with her parents and siblings, with whom she reported visiting weekly, and a best friend who was currently deployed.  She denied engaging in any assaultive or violent behavior, but did reported being charged with attempted theft since her last VA examination.  She denied substance abuse since September 2011.  The Veteran's judgment and insight were intact, with no evidence of impaired thought processes observed.  Speech was unremarkable and the Veteran was clean and neatly groomed.  Her affect was somewhat anxious, but she was cooperative with the examiner.  The Veteran was well oriented and described as capable of performing activities of daily living independently.  The examiner diagnosed the Veteran with Anxiety Disorder NOS and assigned a GAF score of 55.  

A July 2013 VA Mental Health note reflects complaints of increased anxiety, panic attacks, and insomnia since January 2013 when the Veteran began undergoing legal proceedings.  She complained of daily anxiety, described as worried thoughts running through her head and not being able to concentrate.  During the night, she will often awake secondary to nightmares.  She reported sleeping about 3-4 hours per day, without daytime naps.  She endorsed fatigue, decreased appetite, decreased ability to concentrate, and passive suicidal ideation without plan.

In September 2013, the Veteran complained of decreased sleep and anxiety with
buproprion and discontinued the medication.  She continued to describe symptoms of sleep difficulty, anxiety, fatigue, decreased appetite, occasional passive suicidal ideations (no plan), and continued panic attacks.  However, she reported good family support and a continued supportive work environment.

A November 2013 VA Mental Health note reflects that the Veteran is attending DBT therapy group and receiving positive benefits from such.  She reported stress related to her ongoing court case, but described good support from her girlfriend and family.  She denied any suicidal ideation or depressed mood and reported that she was happy with her current medications.  Appearance and speech were observed to be normal.  Judgment and insight were intact, with no evidence of any thought disorder.  

A June 2014 VA Mental Health note reflects that the Veteran continues to experience stress from having no decision made in her court case.  However, she reported that she has good social supports and denied acute symptoms.  She had stopped attending DBT.  The Veteran was calm and cooperative.  Her affect was euthymic, although somewhat anxious.  Speech was fluent and coherent, with normal rate and tone.  Her thought processes were linear and goal-directed and cognition was alert and intact.  Judgment and insight were characterized as fair.  There was no evidence that the Veteran was responding to internal stimuli and the Veteran denied suicidal and homicidal ideations, as well as auditory and visual hallucinations.  

Based on all the above evidence, the Board finds that entitlement to an initial disability evaluation of 50 percent is warranted. 

At her initial VA psychiatric examination in September 2008, the Veteran reported no symptoms except anxiety associated with riding in cars and some sleep impairment.  A GAF of 70 was assigned.  At her January 2010 VA examination, despite her reported psychiatric problems, the Veteran described herself as "very happy."  A GAF score of 65 was assigned at that time.  VA Mental Health Intake Assessment in January 2010 assigned a GAF score of 60.  A September 2010 VA Mental Health Assessment assigned a GAF score of 58.  Throughout the fall and winter of 2010, the Veteran reported that her symptoms were stable with medication.  Significantly, the Veteran did not at any time report suicidal or homicidal ideations, auditory or visual hallucinations, or delusions.  Multiple treatment providers found no evidence of any impaired thought processes, judgment, or insight.  Speech was consistently normal in rate, tone, and volume.  The Veteran regularly reported a close relationship with her family, as well as close friends, and was either attending school or working.  However, she did suffer from depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, nightmares, increased anger and mild memory loss.

Overall, the record reflects that for the initial period on appeal, the Veteran's acquired psychiatric disability resulted in reduced reliability and productivity.  An initial 50 percent evaluation most appropriately reflects the generally moderate symptoms and overall level of social and occupational functioning of the Veteran in 2008 through 2010.

However, the Board does find that there is sufficient evidence to subsequently warrant the assignment of a 70 percent disability evaluation.  In May 2011, the Veteran reported that she was seeing dead bodies and felt like she was going crazy.  The Veteran's friend reported that the Veteran would wake up at night and speak "nonsense."  In July 2011, the Dr. G.N. submitted a letter requesting that the Veteran be granted 14-30 days leave from her employment to receive treatment for her psychiatric problems.  The Veteran's disability rating is according increased to 70 percent effective May 1, 2011, as that seems to be the earliest time there is clear evidence that the Veteran's condition significantly worsened.  

However, the Board finds that entitlement to a disability evaluation in excess of 70 percent cannot be granted for any period on appeal.  While the Veteran's symptoms are serious, the preponderance of the evidence does not support a finding that the Veteran's disability results in total occupational and social impairment, as required for a 100 percent disability rating, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Throughout the period on appeal, the Veteran has consistently reported a close and loving relationship with her immediate family, as well as good friends.  The record does not support that the Veteran has any significant impairment of thought processes or judgment and she has been capable of maintaining basic hygiene and performing activities of daily living during the appellate period.  There is no evidence that she is a danger to herself or others.  The June 2012 VA examiner assigned a GAF score of 55, which is consistent with a moderate to serious impairment, but not total social and occupational impairment.  

The Board has considered the Veteran's assertions that her service connected disability is worse than currently evaluated.  She is clearly competent to describe her symptoms, as this requires only personal knowledge as it comes to her through her senses.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to identify a specific level of disability pursuant to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's psychiatric disorder has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings specifically address the criteria under which the disability is evaluated.  The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.

In conclusion, an initial disability evaluation of 50 percent for the Veteran's acquired psychiatric disability is warranted.  A 70 percent disability evaluation is assigned from May 1, 2011, but a disability evaluation in excess of 70 percent is denied for the entire period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).




Extraschedular Evaluations

The Board has also considered whether the Veteran's service connected disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2014).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has any "exceptional or unusual" disability; she merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected psychiatric disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a series of letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a gastrointestinal disability is denied.

Entitlement to an initial evaluation of 50 percent for an acquired psychiatric disability is granted.

Entitlement to a disability evaluation of 70 percent for an acquired psychiatric disability is granted from May 1, 2011, but entitlement to a disability evaluation in excess of 70 percent is denied.  


REMAND

The Veteran is seeking entitlement to service connection for left hip and pelvic disabilities.

The Veteran has reported a history of bilateral hip pain beginning during her active duty for training in 2004, aggravated by running and lifting and carrying heavy equipment.

In September 2008, the Veteran was seen by a private treatment provider for complaints of left hip pain of three days duration, which was diagnosed as sciatica.
Post-service VA outpatient treatment records also reflect complaints of and treatment for bilateral hip pain.  

An August 2014 VA examination diagnosed the Veteran with left hip impingement.  The examiner opined that it is less likely than not that the Veteran's left hip disability had onset in service, as the Veteran was not treated in service for a left hip condition.  However, despite being requested to do so, the examiner did not address whether the Veteran's left hip impingement developed secondary to one of the Veteran's may service connected orthopedic disabilities, including her right hip disability, her cervical and lumbar spine disabilities, and her bilateral knee disabilities.  Furthermore, the examiner did not address whether the Veteran's service connected disabilities permanently aggravated her left hip disability.  On remand, a new VA medical opinion should be obtained to address these issues.  

Regarding the Veteran's claim for a pelvic disability, a May 2010 CT scan showed pelvic varices.  This finding is nonspecific; however, it may be seen in patients with pelvic congestion syndrome.  Unfortunately, the Board is unable to determine from the evidence of record whether the Veteran does actually have pelvic congestion syndrome, and if so, whether this condition is related to her active military service.  Additionally, VA outpatient treatment records reflect recurrent treatment for urinary tract infections, which can cause pain in the pelvic region, as well as dyspareunia, pelvic floor pain, and a question of neurogenic bladder.  Again, it is unclear whether any of these conditions is related to service; however, the Board notes that when a veteran files a claim, she is seeking service connection for her symptoms, regardless of how those symptoms are diagnosed or labeled.  Accordingly, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore the Board finds that additional development of the Veteran's claim for a pelvic disability is required to clarify whether the Veteran currently has any pelvic disability, to include any of the above noted conditions, that had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

The Veteran also seeking increased disability evaluations for his cervical spine, lumbar spine, brachial neuralgia of the right upper extremity, and bilateral knee disabilities.

The Veteran was last afforded a VA examination of his spinal conditions in August 2010.  He was last afforded a VA examination of his right and left knee disabilities, as well as his brachial neuralgia in January 2010.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, on remand, the Veteran should be scheduled for new VA examinations of his cervical spine, brachial neuralgia, lumbar spine, right knee, and left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of her left hip condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left hip impingement had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include whether the Veteran's left hip disability was caused or permanently aggravated by the Veteran's other service connected disabilities.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of her disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of her pelvic condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to identify any medical conditions that could reasonable be characterized as a pelvic disability, to include pelvic congestion syndrome, chronic urinary tract infections, dyspareunia, pelvic floor pain, and neurogenic bladder.

For each condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's pelvic disability, if any, had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of her disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. Finally, the RO should schedule the Veteran for VA examinations of the following service connected disabilities: 1) Right knee disability, 2) Left knee disability, 3) Chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion and degenerative changes, 4) chronic myofascial pain of the cervical spine with degenerative changes, and 5) brachial neuralgia of the right upper extremity.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


